Exhibit 10.2

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT is made and entered into effective
as of the 31st day of March, 2006, by and between HORNBECK OFFSHORE OPERATORS,
LLC, a Delaware limited liability company (formerly HORNBECK-LEEVAC MARINE
OPERATORS, INC., a Delaware corporation) (the “Employer”), CARL G. ANNESSA, (the
“Employee”).

The parties hereby agree that from and after the effective date hereof, the
Appendix A attached hereto shall be deemed to be the Appendix A attached to the
Employment Agreement (“Agreement”) dated January 1, 2001, as previously amended,
between the parties for purposes of defining the bonus calculation methodologies
for the year 2006 and thereafter, for so long as employee shall be entitled to
compensation under such Agreement with the EBITDA target reestablished by the
Compensation Committee for each year after 2006, no later than March 31st of
such year.

 

EMPLOYER:

 

HORNBECK OFFSHORE OPERATORS, LLC

By:    

  /s/    Todd M. Hornbeck

Name:

  Todd M. Hornbeck

Title:

  President, CEO and Secretary

EMPLOYEE:

/s/    Carl G. Annessa

CARL G. ANNESSA



--------------------------------------------------------------------------------

Amendment to Employment Agreement of Carl G. Annessa    Page 2

 

ACKNOWLEDGED AND AGREED TO FOR PURPOSES OF GUARANTEEING THE FINANCIAL
OBLIGATIONS OF EMPLOYER TO EMPLOYEE:

 

HORNBECK OFFSHORE SERVICES, INC.

By:   /s/    Todd M. Hornbeck

Name:

  Todd M. Hornbeck

Title:

  President, CEO, Chairman and Secretary



--------------------------------------------------------------------------------

APPENDIX A

Employer shall annually provide Employee with a bonus comprised of two
components, each of which shall represent approximately 50% of the aggregate
bonus potential. Component One shall be at least equal as a percentage of Basic
Salary as is determined by comparing the actual Hornbeck Offshore Services, Inc.
(“Parent”) earnings before interest, taxes, depreciation, amortization and loss
on early extinguishment of debt calculated on a consolidated basis with Parent’s
subsidiaries (“EBITDA”), such actual Parent EBITDA performance, to be derived
from audited financial statements of Parent and its consolidated subsidiaries
prepared in accordance with generally accepted accounting principles (“GAAP”),
taking into account accruals for such bonuses for Employee and other employees
of Employer, to the Parent EBITDA target set in advance by the Board (referred
to herein as the “Target”) for each fiscal year under the term of this Agreement
as contemplated below. For purposes hereof, neither Target EBITDA nor actual
EBITDA of Parent and its subsidiaries on consolidated basis shall include any
special charges for any expenses that will be required to be recorded for
stock-based compensation as a result of SFAS 123R. Component Two shall be
determined at the sole discretion of the Compensation Committee of the Parent’s
Board of Directors based on the performance of the Company and Employee.

With respect to Component One, Employer and Employee agree that the Target is to
be aggressively set by the Compensation Committee such that this bonus incentive
for Employee is aligned with Parent stockholder goals for each fiscal year. If
in any year (or portion thereof) Parent should issue additional equity in
conjunction with any acquisition, newbuild program or for any other purpose, the
EBITDA Target originally set for such year (or portion thereof) will be adjusted
to take into account the income statement effect of the use of proceeds. Bonus
awards for the Component One Target based upon such percentage comparisons are
as follows:

achievement of eighty percent (80%) of Target earns a bonus of ten percent
(10%) of Basic Salary;

achievement of one hundred percent (100%) of Target earns a bonus of thirty
seven and one half percent (37.5%) of Basic Salary; and

achievement of one hundred twenty percent (120%) of Target earns a bonus of
seventy five percent (75%) of Basic Salary.

With respect to Component One, the Bonus for Target achievement percentages
(i) greater than eighty percent (80%) and less than one hundred percent
(100%) and (ii) greater than one hundred percent (100%) but less than one
hundred twenty percent (120%) shall be determined by the Compensation Committee
using a curve which is a straight line connecting eighty percent (80%) and one
hundred percent (100%) and another line connecting one hundred percent
(100%) and one hundred twenty percent (120%). Notwithstanding the above, the
Compensation Committee, in its sole discretion, may award a bonus to Employee
under Component One for a Target achievement percentage that is less than eighty
percent (80%), and the Compensation Committee, in its sole discretion, may award
an additional bonus to Employee for a Target achievement percentage in excess of
one hundred twenty percent (120%).

The applicable EBITDA Target and any other financial terms that vary from year
to year will be set forth each year on an Appendix B as contemplated by the
February 17, 2003 amendment to Employment Agreement.